FILED
                             NOT FOR PUBLICATION                            APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAINOR AMILCAR MARROQUIN,                        No. 14-73658

               Petitioner,                       Agency No. A072-544-152

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Mainor Amilcar Marroquin, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Marroquin’s second motion

to reopen as untimely and number-barred, where the motion was filed five years

after the agency’s final order, see 8 C.F.R. § 1003.2(c)(2), and Marroquin failed to

establish changed circumstances in Guatemala to qualify for the regulatory

exception to the filing deadline, see 8 C.F.R. § 1003.2(c)(3)(ii).

      Marroquin’s contentions that the BIA improperly evaluated evidence or his

affidavit, failed to consider factors, or relied upon speculation in denying his

motion are not supported by the record. See Najmabadi, 597 F.3d at 990 (The

agency “does not have to write an exegesis on every contention. What is required

is merely that it consider the issues raised, and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” (internal quotation marks omitted)).

      To the extent that Marroquin contends that the denial of his motion to reopen

constitutes a due process violation, this claim fails. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due process

claim).




                                           2                                       14-73658
      To the extent Marroquin challenges the agency’s finding of deportability

during his 2007 proceedings or the BIA’s 2012 decision denying his first motion to

reopen, we lack jurisdiction to consider these contentions because this petition for

review is not timely as to those decisions. See 8 U.S.C. § 1252(b)(1); Stone v. INS,

514 U.S. 386, 405 (1995).

      In light of this disposition, we need not address Marroquin’s remaining

contentions regarding his eligibility for relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                  14-73658